                Case 1:20-cv-01504-EPG Document 14 Filed 07/21/21 Page 1 of 3


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                        )       Case No.: 1:20-CV-01504-EPG
         SERGIO E. ROJAS ENRIQUEZ,                        )
13                                                        )       ORDER RE: STIPULATION FOR
                                                          )       VOLUNTARY REMAND PURSUANT TO
14                                                        )       SENTENCE FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                          )
15                                                        )
            v.                                            )
16                                                        )
     KILOLO KIJAKAZI,1                                    )
17   Acting Commissioner of Social Security               )
                      Defendant.                          )
18                                                        )
                                                          )
19                                                        )
20
21           IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
24   purpose of the remand is to offer Plaintiff a new decision.
25
26   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).

     Stip. For Voluntary Remand; Case 1:20-cv-01504-EPG       1
                Case 1:20-cv-01504-EPG Document 14 Filed 07/21/21 Page 2 of 3



 1           On remand, the Commissioner will re-evaluate the medical evidence, including but not
 2   limited to considering the medical opinion evidence pursuant to 20 CFR 404.1520c and
 3   416.920c. The Commissioner will conduct any necessary further proceedings and issue a new
 4   decision. The parties further request that the Clerk of the Court be directed to enter a final
 5   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 6   Commissioner.
                                                          Respectfully submitted,
 7
 8   Dated: July 20, 2021                                 /s/ Melissa Newel*
                                                          (*as authorized via e-mail on 7/16/21)
 9                                                        MELISSA NEWEL
                                                          Attorney for Plaintiff
10
11
     Dated: July 20, 2021                                 PHILLIP A. TALBERT
12                                                        Acting United States Attorney
13                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
14                                                        Social Security Administration
15                                               By:      /s/ Marcelo Illarmo
16                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
17
                                                          Attorneys for Defendant
18
19
20
21
22
23
24
25
26
27
28


     Stip. For Voluntary Remand; Case 1:20-cv-01504-EPG      2
                Case 1:20-cv-01504-EPG Document 14 Filed 07/21/21 Page 3 of 3


                                                          ORDER
 1
             Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 2
     42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (ECF No. 13), IT IS
 3
     HEREBY ORDERED that the above-captioned action is remanded to the Commissioner of
 4
     Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
 5
     The Clerk of the Court is directed to enter a judgment in favor of Plaintiff and against Defendant.
 6
 7
     IT IS SO ORDERED.
 8
 9       Dated:      July 21, 2021                                  /s/
                                                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. For Voluntary Remand; Case 1:20-cv-01504-EPG     3
